              Case 1:16-cv-01688-RMB-JLC Document 297 Filed 07/29/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
E.L.A.,                                                        :
                                                               :
                                    Plaintiff,                 :
                                                               :       16 Cv. 1688 (RMB) (JLC)
                          - against -                          :
                                                               :             ORDER
ABBOTT HOUSE, INC., et al.,                                    :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------x


  I.    Background

        The substantive and procedural background of this case is largely set forth in the thoughtful and

comprehensive Report and Recommendation of Magistrate Judge James L. Cott, dated September 24, 2020

(the “R&R”). Judge Cott recommended “that this case be dismissed with prejudice for failure to prosecute

pursuant to Rule 41 of the Federal Rules of Civil Procedure.” E.L.A. v. Abbott House, Inc., 2020 WL

5755015, at *1 (S.D.N.Y. Sept. 24, 2020). Judge Cott also instructed the parties to file any written objections

within fourteen (14) days of the date of the R&R, pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of

Civil Procedure 72(b). Id. at *8. To date, no party has filed objections to the R&R.

        At a conference on May 3, 2021, the Court stated that it would entertain a final effort for counsel to

locate Plaintiff E.L.A. on consent of all parties. See May 3, 2021 Minute Entry. Accordingly, on July 26,

2021, Mr. Young informed the Court that, among other things, he had mailed letters to new addresses found

for Plaintiff, as well as to the previous addresses for Plaintiff, urging her to contact him about the case. July

26, 2021 Ltr. at 2 [Dkt. No. 296]; see also June 24, 2021 Minute Entry (“Plaintiff’s counsel is directed to

attempt to contact plaintiff at new addresses and/or email provided by 6/29/21. Plaintiff’s counsel to advise

Plaintiff to advise counsel if Plaintiff wishes to continue with case by 7/23/21. Plaintiff’s counsel to

thereafter notify Court on or by 7/26/21.”).


                                                                   1
            Case 1:16-cv-01688-RMB-JLC Document 297 Filed 07/29/21 Page 2 of 4

       On June 29, 2021, Mr. Young appears to have received a text message from Plaintiff which stated:

“Good morning! It’s Elsie Medina. My brother told me you’ve been looking for me. I’ve been in Jersey since

last year since my mom passed, but I’m back in New York now at the 870 address. Hope to hear from you

soon.” July 26, 2021 Ltr. at 1. Mr. Young states that in response to E.L.A.’s message, he “sent text messages

to that number, communicating to ELA by text on July 1, 2021, July 8, 2021, July 19, 2021, July 20, 2021,

July 23, 2021 and again [on] July 26, 2021” and “also telephoned on numerous days including on July 15,

2021, July 19, 2021, July 22, 2021, July 26, 2021.” Id. Mr. Young “had follow up communications with

ELA’s brother on July 25 urging him again to have ELA contact [Mr. Young],” but both Mr. Young and

E.L.A.’s brother “heard nothing.” Id. at 2. In addition to Mr. Young’s calls and text messages, Mr. Young

“sent follow-up letters [to E.L.A.’s 870 address] on June 29, 2021, providing the client with the text docket

minute entry for June 24, 2021,” and “a follow up letter on July 22, 2021 that was marked delivered on July

23, 2021.” Id. Despite Mr. Young’s attempts, Plaintiff has not responded again, and Mr. Young states that he

is “troubled and perhaps baffled” that his client is “so unresponsive.” Id.

       For the reasons set forth herein, the Court adopts the R&R and the case is dismissed with prejudice.

 II.   Legal Standard

       The Court may adopt those portions of a magistrate judge’s report and recommendation to which no

objections have been made and which are not clearly erroneous. See Fed. R. Civ. P. 72(b); DeLeon v. Strack,

234 F.3d 84, 86–87 (2d Cir. 2000); Santana v. United States, 476 F. Supp. 2d 300, 302 (S.D.N.Y. 2007). The

Court “may accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1).

III.   Analysis

       The facts as set forth in the R&R are incorporated herein by reference. Having conducted a review of

the R&R and applicable legal authorities, the Court finds that the R&R is not clearly erroneous and is in

conformity with the law. As Judge Cott stated, a court considering dismissal under Rule 41(b) weighs several

factors: “‘(1) the duration of the plaintiff’s failure to comply with the court order, (2) whether plaintiff was

                                                        2
            Case 1:16-cv-01688-RMB-JLC Document 297 Filed 07/29/21 Page 3 of 4

on notice that failure to comply would result in dismissal, (3) whether the defendants are likely to be

prejudiced by further delay in the proceedings, (4) a balancing of the court’s interest in managing its docket

with the plaintiff’s interest in receiving a fair chance to be heard, and (5) whether the judge has adequately

considered a sanction less drastic than dismissal.’” Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014)

(quoting Lucas v. Miles, 84 F.3d 532, 535 (2d Cir.1996)).

        Judge Cott found, among other things, that: (1) “Plaintiff has failed to comply with numerous court

orders and has repeatedly engaged in dilatory behavior during the discovery phase of this case,” starting on

or about November 2018; (2) “Plaintiff received multiple notices between January and June 2020 that failure

to comply with the Court’s orders could result in dismissal of her case,” including, without limitation, orders

dated March 3, 2020, and June 10, 2020, which were served on Plaintiff (see Dkt. Nos. 276, 282) and which

informed her that her failure to appear before the Court could result in dismissal of the lawsuit for failure to

prosecute; (3) “further delay of the proceedings would prejudice Defendants”; (4) “the Court’s interest in

managing its docket outweighs Plaintiff’s interest, if any, in being heard” and supports dismissal; and (5)

“dismissal with prejudice is an appropriate remedy in these circumstances.” E.L.A., 2020 WL 5755015 at

*6–8.

        The Court and the parties have gone to great lengths to encourage Plaintiff’s participation, including

(i) the recent attempt by the Court to help counsel locate her, see June 24, 2021 Minute Entry, and (ii) Mr.

Young’s messages, calls, and letters to Plaintiff in June and July 2021 “urging her to contact [him] so [he]

could advise the court.” July 26, 2021 Ltr. at 1–2. Plaintiff has not responded or expressed interest in

continuing to prosecute this case.

        The Court adopts the R&R in full and finds that the Baptiste factors set forth above weigh in favor of

dismissal with prejudice.




                                                        3
            Case 1:16-cv-01688-RMB-JLC Document 297 Filed 07/29/21 Page 4 of 4

IV.    Conclusion & Order

       For the reasons set forth in the R&R [Dkt. No. 286] and herein, this case is dismissed with prejudice

for failure to prosecute under Federal Rule of Civil Procedure 41(b).

       The Clerk of the Court is respectfully directed to close this case.


Dated: New York, New York
       July 29, 2021
                                                   __________________________
                                                     RICHARD M. BERMAN
                                                             U.S.D.J.




                                                       4
